         Case 3:20-cv-01317-AC          Document 18     Filed 11/10/20     Page 1 of 2




 Stephen Piucci, OSB # 821056                    Gillian L. Wade (to apply PHV)
 steve@piucci.com                                gwade@mjfwlaw.com
 Joe Piucci, OSB # 135325                        Sara D. Avila (to apply PHV)
 joe@piucci.com                                  savila@mjfwlaw.com
 PIUCCI LAW, LLC                                 Marc A. Castaneda (to apply PHV)
 900 SW 13th, Suite 200                          mcastaneda@mjfwlaw.com
 Portland, OR 97205-1707                         MILSTEIN JACKSON
 Tel: (503) 228-7385                             FAIRCHILD & WADE, LLP
 Lead / Local Counsel for Plaintiff              10250 Constellation Blvd., Suite 1400
                                                 Los Angeles, CA 90067-6212
 M. Ryan Casey, OSB # 152824                     Tel: (310) 396-9600
 ryan@rcaseylaw.com                              Counsel for Plaintiff
 CASEY LAW FIRM, LLC
 PO Box 4577
 Frisco, CO 80443-4577
 Tel: (970) 372-6509
 Counsel for Plaintiff


                              UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                      PORTLAND DIVISION


 SARAH VITORT, a consumer residing in              Case No. 3:20-cv-01317-AC
 Oregon, individually and on behalf of all
 others situated,

                Plaintiff,                         PLAINTIFF’S UNOPPOSED MOTION
        v.                                         FOR EXTENSION OF TIME TO
                                                   RESPOND TO DEFENDANT’S MOTION
 THE KROGER COMPANY, an Ohio                       TO DISMISS
 corporation, FRED MEYER STORES, INC.,
 an Ohio corporation, and DOES 1 through
 100, inclusive,
                Defendants.



                              CERTIFICATE OF COMPLIANCE

       Counsel for plaintiff has conferred with defense counsel regarding the subject of this

motion, as required under Local Rule 7-1. Defendants do not oppose this motion.




PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF TIME - 1
         Case 3:20-cv-01317-AC          Document 18       Filed 11/10/20      Page 2 of 2




                                            MOTION

       Plaintiff Sarah Vitort respectfully moves the court for an order under Fed. R. Civ. P. 6(b)

and LR 16-3 extending the deadline for responding to defendants’ Motion to Dismiss until

January 6th, 2021.

       Plaintiff’s complaint was filed on August 6, 2020. Plaintiff did not oppose Defendants’

request to extend the deadline for the filing of a responsive pleading until November 6th, 2020.

Defendants filed the Motion to Dismiss on November 5th, 2020.

       The basis for the requested extension is that plaintiff needs additional time to investigate

and prepare her response to the Motion to Dismiss, which raises complex factual and legal

issues. The court issued a scheduling order taking the Motion under advisement as of February

3rd, 2021; this requested extension will not interfere with this timeframe.

       This motion is made in good faith and not for purposes of delay.



       RESPECTFULLY SUBMITTED this 10th day of November, 2020




                                         By:
                                               Joe Piucci (OSB # 135325)
                                               joe@piucci.com
                                               900 SW 13th, Suite 200
                                               Portland, OR 97205-1707
                                               Tel: (503) 228-7385
                                               Fax: (503) 228-2571




PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF TIME - 2
